PER CURIAM.
Appellant’s third point on appeal is identical to the point raised on appeal in Johnson v. State, 297 So.2d 35, opinion filed in this court on June 26, 1974. In Johnson, supra, we certified the question to our Supreme Court as a matter of great public interest.
We therefore certify in the case sub jud-ice the same question as was certified in Johnson, supra.
The other points on appeal have been carefully considered and found to be without merit.
Affirmed.
MANN, C. J., and HOBSON and GRIMES, JJ., concur.